Exhibit 10.1

 

UNSECURED PROMISSORY NOTE

 

 

$500,000

Orange County, California

March 26, 2013

 

 

FOR VALUE RECEIVED, the undersigned, Location Based Technologies Inc. (referred
to herein as the “Borrower”), hereby unconditionally promises to pay to the
order of ____, its endorsees, successors and assigns (the “Lender”), in lawful
money of the United States at such other address as the Lender may from time to
time designate, Five Hundred Thousand Dollars ($500,000) (the, “Principal Sum”).




1.     Terms of Repayment. Principal of and interest on this Note shall be one
(1) year from date of issuance.




a.     Upon the execution and delivery of this Note, the Lender shall disburse
to the Borrower the Principal Sum. All remaining amounts outstanding under this
Note shall mature and become due and payable in full on March 25, 2014 (the
"Maturity Date").




2.     Interest Rate. This Note shall accrue interest on the Principal Sum for a
period of one year from the issuance date of this Note at a rate of Ten Percent
(10%) (the “Interest Rate”) per annum. All payments hereunder are to be applied
first to the payment of accrued interest, and the remaining balance to the
payment of principal.

 

3.      At any time and from time to time this Note shall be convertible, in
whole or in part, into shares of the Company’s Common Stock (“Conversion
Shares”) at the option of the Lender. The Lender shall effect conversions by
delivering written notice to the Company specifying therein the principal amount
of this Note to be converted. The number of Conversion Shares issuable upon a
conversion hereunder shall be determined by the quotient obtained by dividing
(x) the outstanding principal amount of this Note to be converted plus any
accrued but unpaid interest thereon, by (y) the Conversion Price, where the
“Conversion Price” shall equal $0.20. The Conversion Price shall be
appropriately and equitably adjusted following any stock splits, stock
dividends, spin-offs, distributions and similar events. The Conversion Shares
shall be duly and validly issued, fully paid and non-assessable and, following
the applicable Rule 144 holding period, freely tradable. The Lender shall
receive the stock certificate(s) within ten (10) business days following the
date of conversion

 

4.     Warrant. Lender shall receive a warrant to purchase one million
(1,000,000) shares of common stock at $0.20.




5.     Events of Default. If any of the events of default specified in this
Section shall occur, Lender may, so long as such condition declare the entire
principal and unpaid accrued interest hereon immediately due and payable, by
notice in writing to the borrower, this Note and any other obligations of the
Borrower to the Lender, shall become due immediately, without demand or notice:




a.     Default in the payment of the principal or unpaid accrued interest of
this Note when due and payable; or

b.     Lender may exercise collateral as payment in full for said Promissory
Note by placing a written request to LBAS transfer agent (www.Transhare.com) for
ownership change at the day of default.

 

 
 

--------------------------------------------------------------------------------

 

  

6.     Successors and Assigns: Assignment. Except as otherwise expressly
provided herein, the provisions hereof shall inure to the benefit of, and be
binding upon, the successors, assigns, heirs, executors and administrators of
the parties hereto. Nothing in this Note, express or implied, is intended to
confer upon any party, other than the parties hereto and their successors and
assigns, any rights, remedies, obligations or liabilities under or by reason of
this Note, except as expressly provided herein. The Company may not assign this
Note or any of the rights or obligations referenced herein without the prior
written consent of Lender.

 

7.     Governing Law. This agreement is entered into in Orange County,
California, and shall be construed in accordance with and governed by the laws
of the State of California applicable to contracts made and to be performed in
California. Further, the parties agree that venue shall rest solely and
exclusively in Orange County, California, and any challenge or objection thereto
is hereby waived.




8.     Notices. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given as of the date if delivered in person or by
telecopy, on the next business day, if sent by a nationally recognized overnight
courier service, and on the second business day if mailed by registered mail,
return receipt requested, postage prepaid, and if addressed to the Company then
at its principal place of business, or if addressed to the Lender, then the last
known address on file with the Company.

 




IftotheBorrower:

Location Based Tech Inc


49 Discovery Suite 260
Irvine, CA 92618
Facsimile Number: (714) 200-0287
E-mail: Greg.harrison@pocketfinder.com

 

If to Lender

 

or, as to each party, at such other address as shall be designated by such party
in a written notice to the other parties.




9.     Heading; References. The headings have been inserted for convenience only
and are not to be considered when construing the provisions of this Agreement.

 

10.     Entire Agreement. This Agreement constitutes the entire understanding
between the parties hereto in respect of the terms of this Note by the Lender
and superseding all negotiations, prior discussions, prior written, implied and
oral agreements, preliminary agreements and understandings with Company or any
of its officers, employees or agents.

 

 

 

 

 

 

 

 

 

[Signature Page to Follow]

 

 
 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Secured Promissory Note as
of the date first set forth above.

 

 

The “Borrower”: Location Based Tech Inc

 

 

By:______________________________              
           Dave Morse

 

 

 

The “Lender”:

 

 

 

By :______________________________

 